Citation Nr: 1520851	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  09-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for anxiety, mood swings, and depression to include as secondary to PTSD.

3.  Entitlement to service connection for restless leg syndrome to include as secondary to PTSD.

4.  Entitlement to service connection for a right foot condition.

5.  Entitlement to service connection for a left foot condition.

6.  Entitlement to service connection for a prostate condition to include as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to service connection for a kidney condition to include as secondary to service-connected diabetes mellitus, type II.

8.  Entitlement to service connection for a colon condition to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of May and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that in a November 2014 rating decision, the RO granted the Veteran's claims of entitlement to service connection for peripheral neuropathy of the right and left upper extremities, hearing loss, and tinnitus.  In view of the foregoing, these issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).



FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.











ORDER

The appeal is dismissed.




____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


